

Exhibit 10.2
ALKERMES PLC
 
This Deed of Indemnification (“Deed”) is made as
of                                 2011 by and between Alkermes plc, a public
limited company incorporated in Ireland (registered number 498284) having its
registered office at Treasury Building, Grand Canal Street, Lower, Dublin 2 (the
“Company”) and (“Indemnitee”).


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its
subsidiaries (each, a “Subsidiary” and together its “Subsidiaries”);


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company and its Subsidiaries, the Company wishes to provide for the
indemnification of, and advancement of expenses to, Indemnitee To The Maximum
Extent Permitted By Law;
 
WHEREAS, the articles of association of the Company (the "Articles”) provide
that the indemnification provided therein shall not be exclusive and thereby
contemplate that agreements may be made with members of the board of directors,
secretaries, officers, executives and other persons with respect to
indemnification;
 
WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Representatives of the Company and its
Subsidiaries, the significant and continual increases in the cost of such
insurance and the general trend of insurance companies to reduce the scope of
coverage of such insurance;
 
WHEREAS, the Company, its Subsidiaries and Indemnitee further recognize the
substantial increase in corporate litigation in general, subjecting
Representatives of the Company and its Subsidiaries to expensive litigation
risks at the same time as the availability and scope of coverage of liability
insurance provide increasing challenges for the Company and its Subsidiaries;
 
WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s and its Subsidiaries’ governing documents and
available insurance as adequate under the present circumstances, and Indemnitee
may not be willing to continue to serve in such capacity without additional
protection;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining highly qualified persons
such as Indemnitee is detrimental to the best interests of the Company’s
shareholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons To The Maximum Extent Permitted By Law, regardless of any amendment or
revocation of the Company’s memorandum of association (the "Memorandum”) or the
Articles, so that they will serve or continue to serve the Company and its
Subsidiaries free from undue concern that they will not be so indemnified; and
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, this Deed is a supplement to and in furtherance of the indemnification
provided in the Articles or other governing documents of the Company and/or its
Subsidiaries and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Section 1. Services to the Company and/or any one or more of its
Subsidiaries.  Indemnitee agrees to serve as a director and/or secretary of the
Company and/or any one or more of its Subsidiaries. Indemnitee may at any time
and for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by law), in which event the Company and/or
any one or more of its Subsidiaries shall have no obligation under this Deed to
continue Indemnitee in such position. This Deed shall not be deemed an
employment contract between the Company (or any one or more of its Subsidiaries
or any Enterprise) and Indemnitee. The foregoing notwithstanding, this Deed
shall continue in force after Indemnitee has ceased to serve as a director
and/or secretary of the Company and/or any one or more of its Subsidiaries as
the case may be.


Section 2.  Definitions.


As used in this Deed:


(a)           “Change in Control” shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than the Company or any of its
Subsidiaries, or a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing twenty-five percent (25%)
or more (or in the case of Elan Corporation, plc, thirty five percent (35%) or
more) of the total voting power represented by the Company’s then outstanding
Voting Securities, or (ii) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
director whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, or (iii) the shareholders
of the Company approve a merger, scheme of arrangement or consolidation of the
Company with any other corporation, other than a merger, scheme of arrangement
or consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger, scheme of arrangement or
consolidation, or (iv) the shareholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of (in one transaction or a series of transactions) of all or
substantially all of the assets of the Company, except in the event of a sale of
assets to an entity in which more than 50% of the Voting Securities of such
entity is owned by shareholders of the Company in substantially the same
proportion as their ownership of Voting Securities immediately prior to the
sale.


 
2

--------------------------------------------------------------------------------

 
(b)           “Corporate Status” describes the status of a person as a current
or former Representative of the Company, its Subsidiaries or of any other
Enterprise which such person is or was serving at the request of the Company or
its Subsidiaries.


(c)           “Enforcement Expenses” shall include all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedes bond, or other appeal bond or its equivalent.


(d)           “Enterprise” shall mean any domestic or foreign, for-profit or
not-for-profit, corporation (other than the Company or its Subsidiaries),
partnership, joint venture, trust, employee benefit plan or other legal entity
of which Indemnitee is or was serving as a Representative at the request of the
Company or its Subsidiaries.


(e)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including without limitation the premium, security for, and other
costs relating to any cost bond, supersedes bond, or other appeal bond or its
equivalent.  Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.


(f)           “Independent Counsel” shall mean a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of Irish
law and neither presently is, nor in the past five years has been, retained to
represent: (i) the Company, its Subsidiaries, any Enterprise or any Indemnitee
in any matter material to any such party (other than with respect to matters
concerning Indemnitee under this Deed, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company, its Subsidiaries or
Indemnitee in an action to determine Indemnitee’s rights under this Deed. The
Company agrees to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all expenses, claims, liabilities and damages arising out of or relating to this
Deed or its engagement pursuant hereto.


 
3

--------------------------------------------------------------------------------

 
(g)            “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company, any of its
Subsidiaries or otherwise and whether of a civil, criminal, administrative or
investigative nature, in which Indemnitee was, is or will be involved as a party
or otherwise by reason of the fact that Indemnitee is or was a director or
secretary of the Company or any of its Subsidiaries or is or was serving at the
request of the Company or any of its Subsidiaries as Representative of any
Enterprise or by reason of any action taken by him or her or of any action taken
on his or her part while acting as director or secretary of the Company or any
of its Subsidiaries or while serving at the request of the Company or any of its
Subsidiaries as a Representative of any Enterprise, in each case whether or not
serving in such capacity at the time any liability or expense is incurred for
which indemnification, reimbursement or advancement of expenses can be provided
under this Deed; provided, however, that the term “Proceeding” shall not include
any action, suit or arbitration, or part thereof, initiated by Indemnitee to
enforce Indemnitee’s rights under this Deed as provided for in Section 13(e) of
this Deed.


(h)            “Representative” shall mean a person occupying the position or
discharging the functions of a director, officer, employee, fiduciary, trustee
or agent thereof, regardless of the name or title by which the person may be
designated. The term does not imply that a director or secretary, as such, is an
agent of a corporation.


(i)           “To The Maximum Extent Permitted By Law” shall include, but not be
limited to: (i) to the maximum extent permitted by the provisions of Irish law
and/or the Articles or other governing documents of the Company and its
Subsidiaries that authorize, permit or contemplate indemnification by agreement,
court action or the corresponding provision of any amendment to or replacement
of such provisions; and (ii) to the maximum extent authorized or permitted by
any amendments to or replacements of Irish law and/or the Articles or other
governing documents of the Company and its Subsidiaries adopted after the date
of this Deed that either increase or decrease the extent to which a company may
indemnify its directors, secretaries, officers and executives. The Company
agrees to make all reasonable actions to facilitate any application by
Indemnitee under section 391 of the Irish Companies Act 1963 (as amended),
including any successor provision, (“Section 391”), including without limitation
the payment of any costs or expenses incurred by Indemnitee in making such
application.


(j)           “Voting Securities” shall mean any securities of the Company which
vote generally in the election of directors.


Section 3.  Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding,
other than a Proceeding by or in the right of the Company or any of its
Subsidiaries to procure a judgment in its favor.  Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
his or her behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the Company
or any of its Subsidiaries and, in the case of a criminal proceeding, had no
reasonable cause to believe that his or her conduct was unlawful; provided,
however, that the Company has no obligation to indemnify the Indemnitee for
amounts paid in settlement without the Company’s prior written consent.


 
4

--------------------------------------------------------------------------------

 
Section 4.  Indemnity in Proceedings by or in the Right of the Company or its
Subsidiaries. To The Maximum Extent Permitted By Law the Company shall indemnify
Indemnitee in accordance with the provisions of this Section 4 if Indemnitee is,
or is threatened to be made, a party to or a participant in any Proceeding by or
in the right of the Company or any of its Subsidiaries to procure a judgment in
its favor.  Pursuant to this Section 4, Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company or any of its
Subsidiaries.  No indemnification for Expenses shall be made under this Section
4 in respect of any claim, issue or matter as to which Indemnitee shall have
been finally adjudged by a court to be liable to the Company or any of its
Subsidiaries, unless and only to the extent that the court of common pleas of
the judicial district embracing the county in which the registered office of the
Company or its Subsidiaries (as applicable) is located or any court in which the
Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the court of common pleas or other court deems proper.


Section 5.  Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provisions of this Deed and except as
provided in Section 8, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, To The Maximum Extent
Permitted By Law, the Company shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by him or her in connection therewith.  If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue or matter.  For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.


Section 6.  Indemnification For Expenses of a Witness.  Notwithstanding any
other provision of this Deed, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party and is not threatened to be made a party, To The Maximum Extent
Permitted By Law, he or she shall be indemnified against all Expenses actually
and reasonably incurred by him or her or on his or her behalf in connection
therewith.


 
5

--------------------------------------------------------------------------------

 
Section 7.  Additional Indemnification. Except as provided in Section 8,
notwithstanding any limitation in Sections 3, 4 or 5, the Company shall
indemnify Indemnitee To The Maximum Extent Permitted By Law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company or any of its Subsidiaries to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
 
Section 8.  Exclusions.  Notwithstanding any provision in this Deed to the
contrary, the Company shall not be obligated under this Deed:
 
(a)           to make any indemnity for amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise;
 
(b)           to make any indemnity for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company or its Subsidiaries within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law;
 
(c)           to make any indemnity or advancement that is prohibited by
applicable law;
 
(d)           to make any indemnity or advancement in connection with any
Proceeding (or any part of any Proceeding) initiated by Indemnitee, including
any Proceeding (or any part of any Proceeding) initiated by Indemnitee against
the Company or any of its Subsidiaries or their directors, officers, employees
or other indemnitees, unless (i) the Board authorized the Proceeding (or any
part of any Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law, (iii) such Proceeding (or any part of any
Proceeding) is initiated after a Change of Control has occurred after the date
of this Deed or (iv) such Proceeding (or any part of any Proceeding) is brought
to establish or enforce a right to indemnification under this Agreement or any
other law, statute or rule; or
 
(e)           to make any payment pursuant to this Deed for which payment is
expressly prohibited by law (including, with respect to any director or
secretary, in respect of any liability expressly prohibited from being
indemnified pursuant to section 200 of the Irish Companies Act 1963 (as
amended)) (including any successor provision, "Section 200”), but (i) in no way
limiting any rights under Section 391, or (ii) to the extent any such
limitations or prescriptions are amended or determined by a court of competent
jurisdiction to be void or inapplicable, or relief to the contrary is granted,
then the Indemnitee shall receive the greatest rights then available under law.

 
 
6

--------------------------------------------------------------------------------

 
Section 9.  Advances of Expenses.  The Company shall advance, To The Maximum
Extent Permitted By Law, the Expenses incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made within twenty (20) days after
the receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free.
Advances shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Deed.  Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this Deed
which shall constitute an undertaking providing that Indemnitee undertakes to
the maximum extent required by law to repay the advance if and to the extent
that it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company.  The right to advances under this paragraph shall in
all events continue until final disposition of any Proceeding, including any
appeal therein.  Nothing in this Section 9 shall limit Indemnitee’s right to
advancement pursuant to Section 13(e) of this Deed.


Section 10.  Procedure for Notification and Defense of Claim.
 
(a)           To obtain indemnification under this Deed, Indemnitee shall submit
to the Company a written request therefor and, if Indemnitee so chooses pursuant
to Section 11 of this Deed, such written request shall also include a request
for Indemnitee to have the right to indemnification determined by Independent
Counsel.


(b)           The Company will be entitled to participate in the Proceeding at
its own expense.


Section 11.  Procedure Upon Application for Indemnification.


(a)           Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if such determination is required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (i) by Independent Counsel in a written opinion to the Board if
Indemnitee so requests in such written request for indemnification pursuant to
Section 10(a), or (ii) by the Company in accordance with applicable law if
Indemnitee does not so request such determination be made by Independent
Counsel.  In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination.  Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
 
 
7

--------------------------------------------------------------------------------

 
(b)           In the event that Indemnitee exercises his or her right to have
his or her entitlement to indemnification determined by Independent Counsel
pursuant to clause (i) of Section 11(a), the Independent Counsel shall be
selected by Indemnitee.  The Company may, within ten (10) days after written
notice of such selection, deliver to Indemnitee a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Deed, and the objection
shall set forth with particularity the factual basis of such assertion.  Absent
a proper and timely objection, the person so selected shall act as Independent
Counsel.  If such written objection is so made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit.  If, within twenty (20) days after the later of (i) submission
by Indemnitee of a written request for indemnification and Independent Counsel
pursuant to Sections 10(a) and 11(a)(i) hereof, respectively, and (ii) the final
disposition of the Proceeding, including any appeal therein, no Independent
Counsel shall have been selected without objection, Indemnitee may petition a
court of competent jurisdiction for resolution of any objection which shall have
been made by the Company to the selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the court or by such
other person as the court shall designate.   The person with respect to whom all
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 11(a) hereof.  Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 13(a) of this Deed, Independent
Counsel shall be discharged and relieved of any further responsibility in such
capacity (subject to the applicable standards of professional conduct then
prevailing).


Section 12.  Presumptions and Effect of Certain Proceedings.


(a)           In making a determination with respect to entitlement to
indemnification hereunder, it shall be presumed that Indemnitee is entitled to
indemnification under this Deed if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Deed, and the Company
shall have the burden of proof to overcome that presumption in connection with
the making of any determination contrary to that presumption. Neither (i) the
failure of the Company or of Independent Counsel to have made a determination
prior to the commencement of any action pursuant to this Deed that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor (ii) an actual determination by the Company
or by Independent Counsel that Indemnitee has not met such applicable standard
of conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
 
(b)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Deed) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or any of its Subsidiaries or, with
respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that his or her conduct was unlawful.
 
 
8

--------------------------------------------------------------------------------

 
(c)           The knowledge and/or actions, or failure to act, of any
Representative of the Company, its Subsidiaries or any Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Deed.
 
Section 13.  Remedies of Indemnitee.
 
(a)           Subject to Section 13(f), in the event that (i) a determination is
made pursuant to Section 11 of this Deed that Indemnitee is not entitled to
indemnification under this Deed, (ii) advancement of Expenses is not timely made
pursuant to Section 9 of this Deed, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 11(a) of this Deed
within sixty (60) days after receipt by the Company of the request for
indemnification that does not include a request for Independent Counsel,
(iv) payment of indemnification is not made pursuant to Section 5 or 6 or the
last sentence of Section 11(a) of this Deed within ten (10) days after receipt
by the Company of a written request therefor or (v) payment of indemnification
pursuant to Section 3, 4 or 7 of this Deed is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his or her entitlement to such indemnification or advancement. Alternatively,
Indemnitee, at his or her option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee shall commence such proceeding
seeking an adjudication or an award in arbitration within one hundred and eighty
(180) days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 13(a); provided, however, that
the foregoing time limitation shall not apply in respect of a proceeding brought
by Indemnitee to enforce his or her rights under Section 5 of this Deed. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.


(b)           In the event that a determination shall have been made pursuant to
Section 11(a) of this Deed that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 13
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding or arbitration commenced pursuant to
this Section 13, the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement, as the case may be.


(c)           If a determination shall have been made pursuant to Section 11(a)
of this Deed that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.


(d)           The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Deed are not valid, binding and enforceable
and shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Deed.


 
9

--------------------------------------------------------------------------------

 
(e)           The Company shall indemnify Indemnitee against any and all
Enforcement Expenses and, if requested by Indemnitee, shall (within ten (10)
days after receipt by the Company of a written request therefor) advance, To The
Maximum Extent Permitted By Law, such Enforcement Expenses to Indemnitee, which
are incurred by Indemnitee in connection with any action brought by Indemnitee
for indemnification or advancement from the Company under this Deed or under any
liability insurance policies maintained by the Company or any of its
Subsidiaries for coverage of any Representatives of the Company or any of its
Subsidiaries, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement or insurance recovery, as the case
may be, in the suit for which indemnification or advancement is being sought.
 
(f)           Notwithstanding anything in this Deed to the contrary, no
determination as to entitlement to indemnification under this Deed shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.


Section 14.  Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)           The rights of indemnification and to receive advancement as
provided by this Deed shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Memorandum, the
Articles, any bylaws, any agreement, a vote of shareholders or a resolution of
directors, or otherwise.  No amendment, alteration or repeal of this Deed or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Deed in respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Irish law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Memorandum, the Articles, any other governing documents of the Company or
any of its Subsidiaries and this Deed, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Deed the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
 
(b)           To the extent that the Company or its Subsidiaries maintain an
insurance policy or policies providing liability insurance for Representatives
of the Company, of any of its Subsidiaries or of any other Enterprise,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
Representative under such policy or policies. If, at the time of the receipt of
a notice of a claim pursuant to the terms hereof, the Company or any of its
Subsidiaries have liability insurance in effect covering Representatives of the
Company or any of its Subsidiaries, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.


 
10

--------------------------------------------------------------------------------

 
(c)           In the event of any payment under this Deed, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
(d)           The Company’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Company or
its Subsidiaries as a Representative of any other Enterprise shall be reduced by
any amount Indemnitee has actually received as indemnification or advancement
from such other Enterprise.
 
Section 15.  Duration of Deed.  This Deed shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a Representative of the Company and/or any of its
Subsidiaries as the case may be or (b) one (1) year after the final termination
of any Proceeding, including any appeal, then pending in respect of which
Indemnitee is granted rights of indemnification or advancement hereunder and of
any proceeding commenced by Indemnitee pursuant to Section 13 of this Deed
relating thereto. This Deed shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and his or her heirs,
executors and administrators.  The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, division or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this Deed
in the same manner and to the same extent that the Company would be required to
perform if no such succession had taken place.
 
Section 16.  Severability.  If any provision or provisions of this Deed shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this Deed
(including without limitation, each portion of any section of this Deed
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby and shall remain enforceable To The Maximum Extent
Permitted By Law; (b) such provision or provisions shall be deemed reformed to
the extent necessary to conform to applicable law and to give the maximum effect
to the intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Deed (including, without limitation, each portion of any
section of this Deed containing any such provision held to be invalid, illegal
or unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.


Section 17.  Enforcement.


(a)           The Company expressly confirms and agrees that it has entered into
this Deed and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director and/or secretary of the Company and/or its
Subsidiaries, and the Company acknowledges that Indemnitee is relying upon this
Deed in serving as a director and/ or secretary of the Company and/or its
Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
(b)           This Deed constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Deed is a supplement to and in furtherance of the Memorandum, the Articles, any
other governing documents of the Company and/or its Subsidiaries and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of Indemnitee thereunder.
 
Section 18.  Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Deed shall be binding unless executed in
writing by the parties thereto. No waiver of any of the provisions of this Deed
shall be deemed or shall constitute a waiver of any other provisions of this
Deed nor shall any waiver constitute a continuing waiver.


Section 19.  Notice by Indemnitee.  Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this Deed or
otherwise.


Section 20.  Notices.  All notices, requests, demands and other communications
under this Deed shall be in writing and shall be deemed to have been duly given
if (a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:


(a)           If to Indemnitee, at such address as Indemnitee shall provide to
the Company.
(b)           If to the Company to:


Kathryn L. Biberstein
Secretary
Alkermes plc
Treasury Building
Lower Grand Canal Street
Dublin 2
Ireland
(f) + 353 1 772 8001
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
Section 21.  Contribution.  To The Maximum Extent Permitted By Law, if the
indemnification provided for in this Deed is unavailable to Indemnitee for any
reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any Proceeding in such proportion as is deemed fair
and reasonable in light of all of the circumstances in order to reflect (i) the
relative benefits received by the Company and and/or its Subsidiaries and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Company and/or its
Subsidiaries (and its or their Representatives) and Indemnitee in connection
with such event(s) and/or transactions.
 
 
12

--------------------------------------------------------------------------------

 
Section 22.  Applicable Law and Consent to Jurisdiction. This Deed and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of Ireland, without regard to its conflict of laws
rules. Except with respect to any arbitration commenced by Indemnitee pursuant
to Section 13(a) of this Deed, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Deed shall be brought only in a court of competent
jurisdiction in the Commonwealth of Pennsylvania (a “Pennsylvania Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Pennsylvania Court for purposes of any action or proceeding arising out
of or in connection with this Deed, (iii) consent to service of process at the
address set forth in Section 20 of this Deed with the same legal force and
validity as if served upon such party personally within the Commonwealth of
Pennsylvania, (iv) waive any objection to the laying of venue of any such action
or proceeding in the Pennsylvania Court, and (v) waive, and agree not to plead
or to make, any claim that any such action or proceeding brought in the
Pennsylvania Court has been brought in an improper or inconvenient forum.
 
Section 23.  Identical Counterparts.  This Deed may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Deed.
 
Section 24.  Miscellaneous.  The headings of the paragraphs of this Deed are
inserted for convenience only and shall not be deemed to constitute part of this
Deed or to affect the construction thereof.
 




 
 
 

 
 
13

--------------------------------------------------------------------------------

 
 
 
 
 


IN WITNESS WHEREOF, the parties have caused this Deed to be signed and delivered
as of the day and year first above written.


ALKERMES PLC


SIGNED AND DELIVERED for and on behalf
of and as the deed of ALKERMES PUBLIC LIMITED COMPANY
by its lawfully appointed attorney
*                                           , acting pursuant
to a Power of Attorney dated 12 September 2011:
___________________________


 
Signature of Witness:                      ___________________________

Name of Witness:
 
Address of Witness:
 
Occupation of Witness:
 
INDEMNITEE


SIGNED AND DELIVERED as a deed
by *
in the presence of:-
 
___________________________
(Witness’ Signature)


 
___________________________
(Witness’ Address)
 
 
___________________________
(Witness’ Occupation)




Current Indemnitee Address/Phone


________________________________


________________________________


________________________________


*Print Name
[Signature Page – Alkermes plc]
 
 
 
14

--------------------------------------------------------------------------------

 
 